 Case 2:20-cv-02727-TLP-atc Document 1 Filed 09/27/20 Page 1 of 3                 PageID 1




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
 DIRK H. STRIDER,                             )
                                              ) CIVIL COMPLAINT
        Plaintiff,                            )
                                              )
 v.                                           ) CASE NO. 2:20-cv-2727
                                              )
 ONLINE INFORMATION SERVICES,                 )
 INC.,                                        ) JURY DEMAND
                  .                           )
       Defendant.                             )

                                      COMPLAINT

       Now comes DIRK K. STRIDER (“Plaintiff”), complaining as to ONLINE

INFORMATION SERVICES, INC. (“Defendant”), as follows:

                                      JURISDICTION

       1.     Subject matter jurisdiction is conferred upon this Court by

28 U.S.C. § 1331, as the action arises under the laws of the United States.

                                           PARTIES

       2.     Plaintiff is a natural person residing in the State of Tennessee.

       3.     Defendant is a third-party debt collector with its principal place of

business in Winterville, North Carolina.

                                      BACKGROUND

       4.     Plaintiff incurred a debt that, upon information and belief, was for

personal medical services.

       5.     After the alleged debt went into default, Defendant received it and began

to collect upon it.


                                            [1]
 Case 2:20-cv-02727-TLP-atc Document 1 Filed 09/27/20 Page 2 of 3                 PageID 2




        6.     Defendant called Plaintiff on the phone repeatedly throughout September

and October 2019.

        7.     Plaintiff informed Defendant repeatedly that Plaintiff was unable to pay

on the debt.

        8.     Defendant’s agents were aggressive and hostile on the phone, and they

accused Plaintiff of lying about Plaintiff’s inability to pay.

        9.     Plaintiff repeatedly told Defendant to stop calling.

        10.    Nevertheless, Defendant continued to call Plaintiff ten to twelve times per

week.

        11.    The frequency of Defendant’s calls, together with Plaintiff’s explanation

that Plaintiff was unable to pay, and Plaintiff’s requests that the calls stop, indicates that

Defendant made the calls with the intention to oppress or harass Plaintiff.

               VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

        12.    Plaintiff realleges the paragraphs above as though fully set forth herein.

        13.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA

because the debt was incurred for personal use in the form of medical services.

        14.    Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purposes of its business is the collection of debts, and because it

uses the instrumentalities of interstate commerce to do so.

        15.    In the alternative, Defendant is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

                                             [2]
 Case 2:20-cv-02727-TLP-atc Document 1 Filed 09/27/20 Page 3 of 3            PageID 3




       16.    Defendant’s actions, as stated above, violate § 1692d(5) because Defendant

engaged in conduct, as set forth in this Count, the natural consequence of which was to

harass Plaintiff in connection with the collection of a debt.

WHEREFORE, Plaintiff respectfully requests judgment as follows:

       a.     Awarding Plaintiff statutory damages in connection with the counts set

       forth above;

       b.     Awarding Plaintiff actual damages;

       c.     Awarding Plaintiff reasonable attorney fees;

       d.     Awarding Plaintiff the costs of this action; and

       e.     Awarding any other relief as this Honorable Court deems just and

       appropriate.

A TRIAL BY JURY IS DEMANDED.


Dated: September 27, 2020

                                              By: s/ Jonathan Hilton

                                              Jonathan Hilton (0095742)
                                              HILTON PARKER LLC
                                              10400 Blacklick-Eastern Rd NW, Suite 110
                                              Pickerington, OH 43147
                                              Tel: (614) 992-2277
                                              Fax: (614) 427-5557
                                              jhilton@hiltonparker.com
                                              Attorney for Plaintiff




                                            [3]
